Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.001, of ADPT Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 2, 2011 SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc. Manager By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer SPH GROUP LLC By: Steel Partners Holdings GP Inc. Managing Member By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer STEEL PARTNERS LLC By: /s/ Sanford Antignas Sanford Antignas Chief Operating Officer /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for Warren G. Lichtenstein /s/ Jack L. Howard JACK L. HOWARD /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for John J. Quicke
